Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/652,164, filed 3/30/2020.
Claims 1-13 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2030 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, “at least one fastener” is not clear if referring to the one or more fasteners of line 4 or to an additional feature of the invention.  By changing the phrase to “at least one of the fasteners” the rejection would be overcome.
In claim 3, “is flush with” renders the metes and bounds of the claim not clear since the disclosure shows the apex abutting but not flush(considered by definition as “even with”).  By changing the phrase to “flush against” the rejection would be overcome. 
In claim 3, line 3, claims 4, lines 1 and 3, and claim 11, line 1, “each fastener” is not clear if referring to the one or more fasteners of claim 1, line 4 or to an additional feature of the invention.  By changing the phrase to “each of the fasteners” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H02-27405(‘405; cited on IDS).
	‘405 discloses a system cast-in anchor(see Figs. 1-6), comprising: 
an anchor body (2) comprising a head (7) and a hollow chamber shaft (8) coupled to the head (7, see fig. 5); 
a housing component (1, see Figs. 1 and 3) configured to support the anchor body; and
one or more fasteners (3) supported by the housing component(1), wherein at least one of the fasteners (3) is coupled to the head of the anchor body (see Fig. 1), and wherein an apex of at least one fastener is positioned to be above the head of the anchor body (see Figs. 4 and 6 where the apex of the fastener is shown therefore considered to extend through the head).
	Regarding claim 3, ‘405 discloses the system of claim 1, wherein a bottom surface of the apex of each of the fasteners is flush(level with as shown and discussed in the specification) with a top surface of the head of the anchor body in a press-fit interference connection, and wherein each fastener is configured to pass through the head of the anchor body(see Fig. 1).
Regarding claim 4, ‘405 discloses the system of claim 1, wherein each fastener is coupled to the head of the anchor body via a friction fit, an interlock connection, a welded connection, a threaded connection, or wherein each fastener is bent slightly below the head of the anchor body(the fastener 3 is considered inserted into the hole in the housing component 1 via a friction fit).
Regarding claim 10, ‘405 discloses the system of claim 1, wherein the housing component(1) comprises one or more ribs(see Figs. 4 and 9)  disposed along a length of the anchor body, and wherein the one or more ribs contact a bottom surface of the head of the anchor body when the system is installed(the shape of the component is constant therefor the rib extends to a top of the component, see Figs. 1 and 7).
Regarding claim 11, ‘405 discloses the system of claim 1, wherein each fastener comprises a nail(see Fig. 6).
Regarding claim 12, ‘405 discloses the system of claim 1, wherein the head of the anchor body comprises a shape selected from the group consisting of a circular shape, a hexagonal shape, a heptagonal shape, a square shape, a pentagonal shape, an octagonal shape, and any combination thereof(circular, see Fig. 6).

Claim(s) 1, 3-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boll(3,509,670; cited on IDS).
Boll discloses a system cast-in anchor(see Fig. 8), comprising: 
an anchor body (136) comprising a head (portion spaced from 138) and a hollow chamber shaft (portions extending toward 138) coupled to the head (see Fig. 8); 
a housing component (130, see Fig. 8) configured to support the anchor body; and
one or more fasteners (140) supported by the housing component(see Fig. 8), wherein at least one of the fasteners (140) is coupled to the head of the anchor body (see Fig. 8), and wherein an apex of at least one fastener is positioned to be above the head of the anchor body (see Fig. 8).
Regarding claim 3, Boll discloses the system of claim 1, wherein a bottom surface of the apex of each fastener is flush with a top surface of the head of the anchor body in a press-fit interference connection, and wherein each fastener is configured to pass through the head of the anchor body(see Fig. 8).
Regarding claim 4, Boll discloses the system of claim 1, wherein each fastener is coupled to the head of the anchor body via a friction fit, an interlock connection, a welded connection, a threaded connection, or wherein each fastener is bent slightly below the head of the anchor body(the fastener 140 is a nail and is considered inserted into the hole in the housing component via a friction fit, see column 7, lines 44-46).
Regarding claim 10, Boll discloses the system of claim 1, wherein the housing component(130) comprises one or more ribs(threads 134 and within the hollow shaft of the anchor body, see Fig. 8) disposed along a length of the anchor body, and wherein the one or more ribs(threads within shaft) contact a bottom surface of the head of the anchor body when the system is installed.
Regarding claim 11, Boll discloses the system of claim 1, wherein each fastener comprises a nail(see column 6, lines 69-71 and column 7, lines 48-47).
Regarding claim 12, Boll discloses the system of claim 1, wherein the head of the anchor body comprises a shape selected from the group consisting of a circular shape, a hexagonal shape, a heptagonal shape, a square shape, a pentagonal shape, an octagonal shape, and any combination thereof(see Fig. 8 and column 7, lines 18-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘405 or Boll in view of Espinosa(U.S. Pat. Appl. Publ. 2017/0022701; cited on IDS.
Regarding claim 5-9, ‘405 and Boll discloses the system of claims 1, 3-4 and 10-12 but lack an element to seal the gap between the housing component and the hollow chamber shaft. 
Espinosa discloses a sealing known in the art, see the o-ring (54, see Fig. 9).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the system of ‘405 or Boll with a seal element such as disclosed by Espinosa, to have sealed the space between the housing component and shaft to prevent concrete from seeping in.  The specific seal is considered a feature vest determined by a skilled artisan given the intended use of the system and design requirements thereof. 
Regarding claim 7, ‘405 and Boll disclose the system of claim 1, wherein the element comprises a visual indicia configured to uniquely identify the system, and wherein the visual indicia comprises a color, a text, a number, or a combination thereof(the color of the seal chosen is considered the indicia).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘405 or Boll in view of Espinosa(9,303,399; cited on PTO 892).
Regarding claims 2 and 13, ‘405 and Boll disclose the system of claim 1, but lacks the hollow chamber shaft comprises a multi- thread component comprising two or more threads of varying diameters configured to engage a construction element, the construction element comprises pipes, sprinkler systems, HVAC components, conduits, electrical elements, or any combination thereof.
 	Espinosa discloses a system having a anchor body with a head(2) and a hollow shaft(see Fig. 3) with a multi diameter thread component(internal threads are considered the component) for receiving pipes(see column 2, lines 50-55) 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the internal threads of ‘405 or Boll with the multiple diameter threads of Espinosa given that the simple substitution of one known expedient for another would have yielded the predictable results to one of ordinary skill in the art at the time of the invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/